DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 28-38, 40-49, and 51 are allowed.
The claimed limitations "the determining a notional source signature and determining a notional ghost comprises inversion of the expression                     
                        
                            
                                h
                            
                            
                                i
                            
                        
                        
                            
                                t
                            
                        
                        =
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            
                                                p
                                            
                                            
                                                j
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        *
                                        δ
                                        
                                            
                                                t
                                                -
                                                
                                                    
                                                        τ
                                                    
                                                    
                                                        j
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                r
                                            
                                            
                                                j
                                                i
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        j
                                                    
                                                
                                                
                                                    
                                                        t
                                                    
                                                
                                                *
                                                δ
                                                
                                                    
                                                        t
                                                        -
                                                        
                                                            
                                                                τ
                                                            
                                                            
                                                                g
                                                                j
                                                                i
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        g
                                                        j
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                " are neither anticipated nor found obvious over the art of record.  The closest related prior art, Payen (2016/0231445), teaches entering into a computer detected near field seismic signals corresponding to actuation of each one of a plurality of seismic energy sources in an array of seismic energy sources, the near field seismic signals detected at two spaced apart locations in the near field of each seismic energy source, the at least two spaced apart locations being arranged such that a direction of propagation of the detected near field seismic signals is determinable from the detected near field signals; in the computer, determining a notional source signature for each seismic energy source and a notional ghost for each seismic energy source using the detected near field seismic signals, in the computer, determining a far field signature for each of the plurality of seismic energy sources using the determined notional source signature and notional ghost source signature of each seismic energy source.  Another prior art, Gratacos (2014/0249757), teaches using the far field signature for each of the plurality of seismic energy sources to correct distortion in detected reflected seismic signals.  However neither teaches the determining a notional source signature and determining a notional ghost comprises inversion of the expression                     
                        
                            
                                h
                            
                            
                                i
                            
                        
                        
                            
                                t
                            
                        
                        =
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            
                                                p
                                            
                                            
                                                j
                                            
                                        
                                        
                                            
                                                t
                                            
                                        
                                        *
                                        δ
                                        
                                            
                                                t
                                                -
                                                
                                                    
                                                        τ
                                                    
                                                    
                                                        j
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                r
                                            
                                            
                                                j
                                                i
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        ∑
                                        
                                            j
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        a
                                                    
                                                    
                                                        j
                                                    
                                                
                                                
                                                    
                                                        t
                                                    
                                                
                                                *
                                                δ
                                                
                                                    
                                                        t
                                                        -
                                                        
                                                            
                                                                τ
                                                            
                                                            
                                                                g
                                                                j
                                                                i
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        r
                                                    
                                                    
                                                        g
                                                        j
                                                        i
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                .
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645